 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local 522 (Caudle-Hyatt)and Timothy Lewis Todd. Case 11 -CB-I 113128 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 9 December 1983 Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in opposi-tion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommendedOrder. 1ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local 522, Durham, North Carolina, itsofficers, agents, and representatives shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.The proposed "Notice to Employees" that the judge recommendedwill be re-entitled "Notice to Employees and Members."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten to prevent nor will weprevent members from working because theyengage in protected concerted activities.WE WILL NOT in any like or related manner re-strain or coerce members in the exercise of theirrights guaranteed by Section 7 of the NationalLabor Relations Act, as amended.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,AFL-CIO, LOCAL 522DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thiscase was tried before me on March 7, August 18, andOctober 31, 1983, at Plymouth and Durham, NorthCarolina, pursuant to charges and amended charges filedon November I and December 15, 1982, respectively,and complaint and amended complaints issued on De-cember 10 and 22, 1982, respectively. The Respondent isalleged to have violated Section 8(b)(1)(A) and (2) of theAct by threatening to refuse to refer employees to workand to place them on lower positions on the out-of-worklist, and by attempting to cause and causing Caudle-Hyatt, a statutory employer, to discharge Walter Barnesand Timothy Lewis Todd.The Respondent denies it has violated the Act, andcontends that Barnes and Todd circumvented a lawful,exclusive hiring arrangement in order to secure employ-ment with Caudle-Hyatt and were therefore properlydischarged at the Respondent's request.On the entire record and my observations of the wit-nesses as they testified, and after careful consideration ofthe parties' posttrial briefs, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONThe General Counsel alleges, the Respondent admits,and I find that Caudle- Hyatt, a Virginia corporation en-gaged at the times material to this proceeding in provid-ing insulation service at its Plymouth, North Carolinajobsite, during a representative 12-month period receivedmaterials valued in excess of $50,000 at said jobsite di-rectly from points outside North Carolina, and shippedgoods valued in excess of $50,000 directly from Plym-outh, North Carolina, to points outside that State.Caudle-Hyatt is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONRespondent (the Union) is a labor organization withinthe meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsWhen the events relevant to this case took place theRespondent was signatory to a labor agreement withNatkin & Company, the prime contractor on the job in-volved herein, or its subcontractors. The parties agreethat Caudle-Hyatt was party to this agreement and that it269 NLRB No. 102574 CARPENTERS LOCAL 522 (CAUDLE-HYATT)included an exclusive hiring hall provision reading as fol-lows:ARTICLE VReferral of EmployeesSection I The EMPLOYER shall have the un-qualified right to bring in such members of supervi-sion it considers necessary and desirable withoutsuch persons being referred by the UNIONS. TheEMPLOYER shall have the right to reject an appli-cant referred by the UNIONS.Section 2 The UNIONS shall accept for registra-tion and refer all applicants for employment withoutdiscrimination against any applicant by reason ofmembership or non-membership in the UNION, andsuch referrals shall not be affected in any way bythe rules, regulations, by-laws, constitutional provi-sions or any other aspect or obligation of unionmembership policies or requirements.Section 3 In referring applicants to the EM-PLOYER the UNIONS agree to give considerationto local area residents if they are qualified. TheUNIONS agree to import qualified Journeymenwhen local men are not available and once the menimported from outside have been employed agree toaccept the EMPLOYER'S decision as to termina-tion irrespective of whether the employee was localor imported and dependent entirely upon which arethe best qualified to handle the work remaining tobe done.Section 4 In the event the referral facilities main-tained by the UNIONS are unable to fill the requisi-tions of the EMPLOYER for employees within aforty-eight (48) hour period after such requisition ismade by the EMPLOYER (Saturdays, Sundays,and holidays excepted), the EMPLOYER mayemploy applicants directly at the job site.Section 5 The EMPLOYER shall be the solejudge as to the number of employees and supervi-sors required to perform the work and to determinehow many pieces of equipment an employee shalloperate or service. Employees may be shifted fromone piece of equipment or operation to another asjob conditions require.In practice, employers covered by this agreement maysecure union referral for specifically named employeeswho have previously worked for the requesting employ-er or its supervisor even if those employees are not thefirst employees eligible for referral from the Respond-ent's out-of-work list.Timothy Lewis Todd and his father-in-law WalterBarnes, both union members, were employed by Natkinuntil they were laid off in 1982. They had been referredto Natkin by the Respondent, and Todd agrees he hadbeen given a copy of the labor agreement containing thehiring procedure. They had never been employed byCaudle-Hyatt. Their names were placed on the Respond-ent's referral list, but they were still unemployed in Oc-tober 1982. They had earlier become acquainted withCaudle-Hyatt's job foreman James Taylor )yho knewthey were out of work and seeking employment. Neitherhad previously worked for Taylor.On October 19, 1982,' Ms. Todd and Ms. Barnes werecatering lunches at the jobsite when Taylor told themthat he had work for their husbands and that they had toget clearance from the Union before coming to work thefollowing day. I credit Ms. Todd, a sincere and believ-able witness corroborated by her mother, Ms. Barnes,that Taylor said he would take care of it the followingmorning if the men could not contact the Union thatnight.The women reported Taylor's statements to their hus-bands later that day. Barnes and Todd tried to phoneJames D. Rigsbee, the Respondent's business representa-tive and financial secretary,2that night but were unableto contact him. Barnes and Todd reported to work onOctober 20. Taylor asked them if they had contacted theUnion and cleared in to work. After they related thatthey had not, Taylor called the union hall and advisedthe office secretary, Clarice Vaught,3that Barnes andTodd were on the jobsite and he would like to keepthem but they had been unable to contact Rigsbee.Vaught advised there were 30 or so out-of-work employ-ees waiting for referral and Rigsbee would return Tay-lor's call that night because he was not in the office.Todd and Barnes worked all day on October 20. Thatnight Rigsbee called Taylor and told him that he under-stood Todd and Barnes were on the job. When Taylorsaid they were, Rigsbee said there were a number4ofmen "on the bench"5higher on the referral list. Rigsbeecontinued that he would get carpenters for Taylor, butTaylor had to let Todd and Barnes go. The next morn-ing Taylor separated them, and Rigsbee sent two othersto work on October 22. There is no evidence that anycarpenter but Barnes and Todd had ever been hired inthe same manner without prior clearance.After they left the job on October 21, Todd andBarnes talked to Rigsbee on the phone.6Rigsbee toldAll dates are 1982 unless otherwise specified.5 The Respondent admitted that Rigsbee was its agent in an answer tothe first complaint dated December 18, but denied his agency in answersdated December 17, 1982, and January 12, 1983. There is ample evidencein the record to satisfy the requirements of an agency finding in accordwith longstanding precedent. See, e.g., Longshoremen's ILWU Local 6(Sunset Line Co.), 79 NLRB 1487 (1948).3 I have credited Taylor that he talked to Vaught, noting that he men-tioned the name Clarice to Todd and Barnes, and noting that Rigsbeeconcedes he became aware of the situation and called Taylor on October20 even though he states he and Ms. Vaught were at the fair and absentfrom the office that day, and further noting that the evidence indicates hecame to the office after 10 a.m. and his absence with Ms. Vaught com-menced about II a.m. Taylor made his call between 8 and 9 a.m.4 Taylor says Rigsbee said 30 to 40 were ahead of Barnes and Todd.Rigsbee testified that there were about 15. There is no need to resolvethis conflict.I "On the bench" is a phrase denoting "out of work."6 Recognizing that confusion sometimes reigns in the aftermath ofbitter exchanges as to what was actually said, the account of the tele-phone conversation is composed of the credited portions of the testimonyof the participants. Such recitations are probably colored to some extentby ill will resulting from an exchange of "cuss words" and choice epi-thets, but, in general, Barnes and Todd seemed more uninhibited andforthright in their testimony than Rigsbee who appeared to be carefullychoosing his words to best effect rather than spontaneously responding.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTodd he had not been referred out and had jumpedahead of other men on the out-of-work list. Toddclaimed Taylor had specifically called for him andBarnes. Rigsbee denied this and called Todd a liar. Toddresponded by calling Rigsbee a liar. An argument ensuedabout the meaning of the contractual clause requiringconsideration of Local men. Rigsbee explained this didnot mean Local men had preference. I credit Todd thatduring this heated exchange Rigsbee said that if Toddkept messing around he would see that Todd neverworked for anyone on the project involved. Barnes thengot on the phone and received the same explanationfrom Rigsbee. He also got in an argument with Rigsbeeduring which "cuss words" were traded and Rigsbeesaid Barnes had broken union rules and regulations, therecould be a lawsuit, and he could and would presscharges against Barnes and Todd before the Union's ex-ecutive board. Rigsbee added that he was going to seeBarnes did not work on the project because it lookedlike he was stirring up trouble for the Union and the em-ployer.On October 30, Rigsbee called Todd and offered himreferral to a job. Whether Todd accepted is not clear.The General Counsel agrees that there is no allegation ofunion wrongdoing after October 22.B. ConclusionsA union may lawfully prevent the circumvention of alegitimate exclusive hiring hall.7There is no evidencethe hiring hall in this case is not legitimate. The GeneralCounsel contends, however, that Todd and Barnes hadmade good-faith efforts to contact Rigsbee and therebysecure referral through the hiring hall, had not circum-vented or attempted to circumvent the hiring proce-dures, and that the Union's action in causing the employ-er to discharge them violated the Act, relying on StageEmployees IATSE Local 7, above. In that case that theBoard found the respondent union violated Section8(b)(2) of the Act by refusing to refer two employeeswho had made repeated good-faith efforts to contact thebusiness agent for referral and did not attempt to workwhen they visited the jobsite. The Board found no cir-cumvention or attempt to circumvent the hiring hall pro-cedures, no evidence that hiring the two men would dis-rupt the usual determination of employee referral, andfurther found that the employer generally was providedwith specific employees it requested through the hiringhall and had specifically requested those two men. In theinstant case there is no reason to find that the efforts ofTodd and Barnes to reach Rigsbee prior to starting workwere not in good faith. These efforts, the fact they hadpreviously been referred by the Union, Taylor's messagethat they should secure union clearance, and Todd's fa-miliarity with the labor agreement, show, however, thatthey were aware of the need to secure referral prior tostarting work. They did in fact go to work without a re-ferral, thereby "jumping over" other unemployed per-sons ahead of them on the referral list, and effectivelycircumvented the hiring hall. The plain fact they did cir-7 Boilermakers Local Lodge 40 (Envirotech Corp.), 266 NLRB 432(1983); Stage Employees IA TSE Local 7, 254 NLRB 1139 (1981).cumvent the hiring hall, albeit with the assistance ofTaylor, is not affected by their apparent good faith. If Iwere to hold otherwise, any out-of-work employee couldeasily circumvent the lawfully established procedures bysimply going to work at the employer's request when ini-tial efforts to contact the union for referral were unsuc-cessful. This would obviously disrupt, as the action ofTodd and Barnes in going to work without a referraldid, the usual determination of employee referral. Thereis no evidence that the company or any other employerusing the hall ever was supplied with men specifically re-quested other than those who had previously worked forthat employer or its supervisors. Accordingly, I concludethat the above-cited case relied on by the General Coun-sel is clearly distinguishable and not applicable to the sit-uation at hand.The action of Rigsbee in causing the discharge ofTodd and Barnes was a reasonable action designed toprevent circumvention of a legitimate exclusive hiringhall. There is no evidence of any unlawful motive for theaction nor any departure from past practice or expresscontractual provisions. I find the Respondent by causingthe discharge of Todd and Barnes did not violate Section8(b)(2) of the Act.8With respect to the October 21 conversations betweenTodd, Barnes, and Rigsbee I find that Todd and Barneswere engaged in the protected concerted activity of pro-testing the operation of the referral system. It is axiomat-ic that such protests need not be correct to be protect-ed.9When Rigsbee threatened Todd and Barnes withaction designed to keep them from ever working on theproject again he was engaging in conduct which reason-ably tended to restrain and coerce them in the exerciseof their statutory right to engage in protected concertedactivity and therefore violated Section 8(b)(1)(A) of theAct. His statement that both had violated internal unionrules and regulations and that he could and would pressinternal union charges against them amounts to nothingmore than a threat to charge them for a violation of sec-tion 25 of the Local bylaws providing that all referralsmust be through the business representative and anymember who works without permission of the businessrepresentative is subject to a fine. It is not alleged nor doI find that such a statement violates the Act. The addi-tional remark of Rigsbee that there could be a lawsuit isnaught but an innocuous statement of Rigsbee's opinionand is not unlawful. 10CONCLUSIONS OF LAW1. Caudle-Hyatt is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By threatening employees that it would preventthem from working because they engaged in protectedconcerted activity, the Respondent violated Section8(b)(l)(A) of the Act.s Compare Boilermakers Local Lodge 40, 266 NLRB 432 (1983).See, e.g., Robert Martin Construction Co., 214 NLRB 429 (1974).lO Auto Workers Local 111 (Wheel Horse Products), 248 NLRB 1013(1980).576 CARPENTERS LOCAL 522 (CAUDLE-HYATT')4. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5. The Respondent did not violate Section 8(b)(2) ofthe Act as the complaint alleges.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'ORDERThe Respondent, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Durham, NorthCarolina, its officers, agents, and representatives, shall1. Cease and desist from(a) Threatening employees that they will be kept fromworking because they engage in protected concerted ac-tivity.(b) In any like or related manner restraining or coerc-ing employees in the exercise of rights guaranteed themby Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes and policies of the Act.1 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(a) Post at its business office, and all other placeswhere notices to its members are customarily posted,copies of the attached notice marked "Appendix."'2Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being signed by an author-ized representative of the Union, shall, be posted immedi-ately upon receipt and maintained for 60 days. Reasona-ble steps shall be taken by the Union to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Furnish to the Regional Director for Region 11signed copies of said notice in sufficient number for post-ing by Caudle-Hyatt if said employer is willing to sopost.(c) Notify the Regional Director in writing with 20days of this Order what steps the Respondent has takento comply.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor prac-tices not found herein.12 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."577